 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing, we find that the six-company multi-employer unit urged by the Employer, the Intervenor, and the Peti-tioner in its statement of amended position is appropriate and,therefore, that the Petitioner's original alternative requests for athree-company unit or three separate units are inappropriate.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All inside shop production employees,' including delivery truck-drivers,' at the California plants of Atlas Shower Door Co. in Sacra-mento, Distribudor Inc. d/b/a Basco-Sacramento in Sacramento, Sac-ramento Shower Door Co. in Sacramento, Golden State Shower DoorCo. in Oakland, Fresno Shower Door Co. in Fresno, and AssociatedShower Door in San Carlos, excluding outside installers, office clericalemployees, salesmen, shop managers, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]MEMBER FANNING, dissenting :I disagree with the majority finding that the union-security provi-sion exceeded the bounds of permissible union security. In accord-ance with my position inChun King Sales, Inc.,126 NLRB 851, foot-note 6, I would find the union-security clause herein lawful and thecontract a bar.Accordingly, I would dismiss the petition.6We are administratively advised that none of the six companies herein involved hasinsidemaintenance employeesIn such circumstances we approve the instant unit of"inside shop production employees "IThe record is silent as to truckdrivers except with regard to one company whichutilizes common carriers and occasionally has production employees drive trucksShumate, IncorporatedandAmalgamated Lithographers ofAmerica,Local 23, Petitioner.Case No. 925-RC-1941. April 12,1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act a hearing was held before Henry J. Winters, hearingofficer.The hearing officer's rulings made at the hearing, are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 ('b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.131 NLRB No. 15. SHUMATE, INCORPORATED992.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent all lithographic productionemployees at the Employer's plant located at 1500 West South Street,Lebanon, Indiana.The Employer is engaged in the manufacture ofbusiness forms produced by both letterpress and offset processes.The Employer contends that only a plantwide production and main-tenance unit is appropriate.There is no history of collective bar-gaining for any employees of the Employer.The Petitioner contends that the employees engaged in the oper-ations of lithocomposer,stripper,camera operator,platemaker,litho-pressman,rotary pressman,and helpers comprise a traditionallithog-rapher's unit.The Employer contends,however, that commonsupervision and physical proximity of lithographic and nonlitho-graphic employees,the high degree of integration of its operations,and the interchange of its employees between lithographic and non-lithographic functions l require a finding that only a plantwide pro-duction and maintenance unit is appropriate.While theEmployer asserts that it is common practice for employeesin the sheet-fed department to work on both letterpresses and offsetpresses, it appears clear,from the record as a whole, that there isvery little, if any, interchange between the lithopress and the letter-press operations;and the Employer admits that employees in thefollowing classifications spend their time normally or primarily work-ing on lithographic functions in the plant : lithocomposer,stripper,camera operator,platemaker,lithopressmanA, lithopressman B,lithopressman C, rotary pressman A, rotary pressman B, rotary press-man C, rotary pressman helper, and roll warehouseman.Employeesin the foregoing classifications utilize the standard lithographicequipment,2perform the usual duties,'and exercise the customaryiWe note that Employer's Exhibit No.12,which purports to show typical examples ofinterchange,covers a period of time extending back more than 8 yearsHowever, it doesnot show the regular and continuous interchange of employees present inPacific Press,Inc,66 NLRB 458. SeeMcCall Corporation,118 NLRB 1332, 13342 Employees in the rotary pressman classifications operate one or more presses whichutilize both the offset and letterpress principles.Thus,the three-colorWebendorfer hasthree offset units and two letterpress units ; the two-color Webendorfer has two offsetunits and two letterpress units ; the one-color Webendorfer has one offset unit and oneletterpress unit ; and the three-color Hamilton has three offset units and two letterpressunits.The letterpress units of these presses are used primarily for numbering andmarginal printingThe Board has considered combination presses such as these and hasfound them to be primarily lithographic in nature. Consequently,we find that employeesoperating these presses are engaged primarily in the lithographic process.SeeHoldenBusiness Forms Company,114 NLRB 668.8As the record does not indicate that the job of roll warehouseman encompasses dutiesother than supplying rolls of paper to the rotary pressmen,it appears that it relates tothe lithographic operationsWe therefore include that classification in the unit.SeeContinental Can Company,Inc.,119 NLRB 1851, 1855 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDlithographic skills.The Board has repeatedly held that employeesengaged in the lithographic process, such as that involved here, forma cohesive unit appropriate for purposes of collective bargaining.4The Employer also contends that the decision of the Court ofAppeals for the Fourth Circuit inPittsburgh Plate Glass,5precludesthe Board from finding a unit less extensive that a plantwide unit inview of the high degree of integration of its operations.Aside fromthe fact that the instantcaseunlike the citedcasedoes ont involveseverance, the Board has decided with all due respect to the opinionof the court in that case, to adhere to its decision inAmerican Potashand Chemical Corporation.6Moreover, we find the degree of inte-gration in the instant case to be comparable to that found in othercasesin which we have established a lithographic production unit.'In view of the foregoing, we find the unit sought by the Petitioner,including the roll warehouseman, to be an appropriate unit for pur-posesof collective bargaining within the meaning of the NationalLabor Relations Act, as amended.Accordingly, we shall direct anelection among all lithographic production employees at the Em-ployer's Lebanon, Indiana, plant including lithocomposers, strippers,camera operators, platemakers, lithopressmen, rotary pressmen,rotary pressman helpers, and roll warehousemen, excluding all otheremployees, professional employees, guards, andsupervisorsas definedin the Act.[Text of Direction of Election omitted from publication.]*Ad-Press Corporation,119 NLRB 564;McCall Corporation,118 NLRB 1332;HoldenBusiness Forms Company, supra.sN.L.R.B.v.Pittsburgh Plate Glass Company,270 F. 2d 167(C.A. 4), cert. denied361 U.S. 943.OMoreover,the doctrine in this case is not strictly applicable to the instant case asthe unit sought here is neither a craft nor a departmental unit within the meaning ofthis case.7 See, for example,Ace Folding Box Corporation,124 NLRB 23;N.L.R.B. v. Weyer-haeuser Company,successortoAce Folding Box Corporation,276 F. 2d 865 (C.A. 7).General Electric CompanyandKentucky Skilled Craft Guild,Petitioner.Case No. 9-RC-3463. April 1,2, 1961SUPPLEMENTAL DECISION AND CLARIFICATIONOF CERTIFICATIONOn December 14, 1959, the Board issued its Decision and Directionof Election 1 in the above-entitled proceeding in which it found thata group of tool and die mold makers, leadmen, and apprentices "spe-cializing" in tool- and die-making could be severed from the existing1125 NLRB 718.131NLRB No. 19.